Archer, J.
delivered the opinion of the Court.
The jurisdiction ofthe Court of Chancery to decree dower, and rents and profits, to a widow from the death of her husband, seems to be well settled. Swaine vs. Perine, 5 Johns. Ch. R. 488, and the cases there referred to. It appears to be *474equally clear, that where dower is claimed at common law, and the husband’s title to the land is controverted, it must be made out at law. Mundy vs. Mundy, 4 Brown, 295. Mundy vs. Mundy, 2 Ves. Jr. 122.
IBut it will not follow, because the right to dower is denied by the respondents, that the complainants bill is to be dismissed. The Chancellor should retain the bill for a I reasonable time, until the right at law is established. Curtis vs. Curtis, 2 Brown, Ch. Rep. 619.
The decree of the Chancellor is reversed, and this Court will remand the cause to the Chancery Court, that such order may be there taken, as is prescribed by this decree.
Decreed, that the decree of the Chancery Court, in this case, be, and the same is hereby reversed, with costs to the appellants in this Court, and it is further adjudged, ordered, and decreed, that the record in this case, and all the proceedings therein, be remanded to the High Court oí Chancery, and that the said Court retain the bill, for such time as the Chancellor may think, under all circumstances, reasonable, to enable the female complainant’s title to the dower claimed by her in said bill, to be established at law, and that in the event of the said complainant’s title to dower, being established in her favor at law, within the time aforesaid, that then, the said Court of Chancery do pass such a decree in the premises, as it might have done, had said title to dower not been controverted; otherwise that the Chancellor pass a decree in the premises, dismissing the complainant’s bill with costs.
DECREE REVERSED.